Exhibit 10.12
MIP
EXECUTIVE OFFICERS — FORM B
ULTRATECH, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
RECITALS
     A. The Board has adopted the Plan for the purpose of retaining the services
of selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).
     B. Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Corporation hereby awards to
the Participant, as of the Award Date, Restricted Stock Units under the Plan.
Each Restricted Stock Unit which vests during the Participant’s period of
Service shall entitle the Participant to receive one share of Common Stock on
the specified issuance date. The number of shares of Common Stock subject to the
awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the date on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.
AWARD SUMMARY
Participant:
Award Date:

     
Number of Shares
Subject to Award:
 
                     shares of Common Stock (the “Shares”)
 
   
Vesting Schedule:
  The Shares shall vest in a series of                     
(                    ) successive equal annual installments upon the
Participant’s completion of each year of Service over the                     
(                    )-year period measured from                     . However,
the Shares may vest in whole or in part on an accelerated basis in accordance
with the provisions of Paragraphs 4 and 6 of this Agreement.

 



--------------------------------------------------------------------------------



 



     
Issuance Schedule
  The Shares in which the Participant vests in accordance with the applicable
provisions of the foregoing Vesting Schedule will become issuable on the date
(the “Issuance Date”) upon which occurs the earliest of the following: (i)
                     , (ii) the date of the Participant’s Separation from
Service or (iii) the closing date of a Qualifying Change in Control. The actual
issuance of the Shares shall be subject to the Corporation’s collection of all
applicable Withholding Taxes and shall be effected on the applicable Issuance
Date or as soon as administratively practicable thereafter, but in no event
later than the close of the calendar year in which such Issuance Date occurs or
(if later) the fifteenth (15th) day of the third calendar month following such
Issuance Date, unless a further deferral is required pursuant to Paragraph 9.
The procedures pursuant to which the applicable Withholding Taxes are to be
collected are set forth in Paragraph 8 of this Agreement.

          2. Limited Transferability. Prior to actual receipt of the Shares
which vest and become issuable hereunder, the Participant may not transfer any
interest in the Award or the underlying Shares. Any Shares which vest hereunder
but which otherwise remain unissued at the time of the Participant’s death may
be transferred pursuant to the provisions of the Participant’s will or the laws
of inheritance or to the Participant’s designated beneficiary or beneficiaries
of this Award. The Participant may also direct the Corporation to re-issue the
stock certificates for any Shares which in fact vest and become issuable under
the Award during his or her lifetime to one or more designated family members or
a trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.
          3. Cessation of Service. Except as otherwise provided in Paragraph 4
below, should the Participant cease Service for any reason prior to vesting in
one or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares, and the number of Restricted
Stock Units will be reduced accordingly. The Participant shall thereupon cease
to have any right or entitlement to receive any Shares under those cancelled
units. Should the Participant’s Service terminate by reason of a Termination for
Cause, then this Award will be immediately cancelled with respect to all the
Restricted Stock Units subject to such Award, whether vested or unvested at the
time, and the Participant shall thereupon cease to have any right or entitlement
to receive any Shares under this Award and the cancelled Restricted Stock Units.
          4. Accelerated Vesting. The following special vesting acceleration
provisions shall be in effect for the Award and shall be in addition to the
vesting acceleration provisions of Paragraph 6 of this Agreement:
               (a) Should the Participant cease Employee status on or after
attainment of age sixty-five (65) by reason of death, Permanent Disability or
Involuntary Termination (other than a Termination for Cause), then all the
Shares at the time subject to this Award shall immediately vest.

2



--------------------------------------------------------------------------------



 



               (b) Should the Participant cease Employee status prior to
attainment of age sixty-five (65) by reason of his or her death, Permanent
Disability or Involuntary Termination (other than a Termination for Cause), then
the Participant shall immediately vest in an additional number of Shares equal
to the number of additional Shares (if any) in which the Participant would have
been vested at the time of such cessation of Employee status had the Shares
subject to this Award vested in a series of                      (             )
successive equal monthly installments over the duration of the Vesting Schedule.
               (c) The Shares which vest on an accelerated basis pursuant to
this Paragraph 4, together with any other Shares in which the Participant is at
the time vested, shall be issued on the date of the Participant’s Separation
from Service (the “Issuance Date”) or as soon as administratively practicable
thereafter, subject to the Corporation’s collection of the applicable
Withholding Taxes, but in no event later than the close of the calendar year in
which such Separation from Service occurs or (if later) the fifteenth (15th) day
of the third calendar month following the date of such Separation from Service,
unless a further deferral is required pursuant to the provisions of Paragraph 9
of this Agreement.
          5. Stockholder Rights and Dividend Equivalents
               (a) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
upon their actual issuance following the Corporation’s collection of the
applicable Withholding Taxes.
               (b) Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary and whether payable in cash,
securities or other property (other than shares of Common Stock), be declared
and paid on the outstanding Common Stock while one or more Shares remain subject
to this Award (i.e., those Shares are not otherwise issued and outstanding for
purposes of entitlement to the dividend or distribution), then a special book
account shall be established for the Participant and credited with a phantom
dividend equal to the actual dividend or distribution which would have been paid
on the Shares at the time subject to this Award had those Shares been issued and
outstanding and entitled to that dividend or distribution. The phantom dividend
equivalents so credited shall vest at the same time as the Shares to which they
relate and shall be distributed to the Participant (in the same form the actual
dividend or distribution was paid to the holders of the Common Stock entitled to
that dividend or distribution or in such other form as the Plan Administrator
deems appropriate) concurrently with the issuance of those Shares on the
applicable Issuance Date. However, each such distribution shall be subject to
the Corporation’s collection of the Withholding Taxes applicable to that
distribution.
          6. Change of Control.
               (a) Any Restricted Stock Units subject to this Award at the time
of a Change in Control will vest immediately prior to the closing of that Change
in Control. The Shares subject to those vested units, together with any other
Shares in which the Participant is at that time vested, will be issued on the
earliest of the following Issuance Dates: (i)                     , (ii) the
date of the Participant’s Separation from Service or (iii) the closing

3



--------------------------------------------------------------------------------



 



date of a Qualifying Change in Control, subject to the Corporation’s collection
of the applicable Withholding Taxes pursuant to the provisions of Paragraph 8.
Alternatively, the Shares subject to those vested units shall be converted into
the right to receive the same consideration per share of Common Stock payable to
the other stockholders of the Corporation in consummation of the Change in
Control, and such consideration per Share shall be distributed on the earliest
of the Issuance Dates specified above, subject to the Corporation’s collection
of the applicable Withholding Taxes pursuant to the provisions of Paragraph 8.
               (b) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          7. Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and thereby prevent a dilution or enlargement of benefits hereunder. In
making such equitable adjustments, the Plan Administrator shall take into
account any amounts credited to the Participant’s book account under Paragraph
5(b) in connection with the transaction. The determination of the Plan
Administrator shall be final, binding and conclusive. In the event of a Change
in Control, the adjustments (if any) shall be made in accordance with the
provisions of Paragraph 6.
          8. Collection of Withholding Taxes.
               (a) The Corporation shall collect the employee portion of the
FICA taxes (Social Security and Medicare) with respect to the Shares at the time
those Shares vest hereunder. The FICA taxes shall be based on the Fair Market
Value of the Shares on their vesting date. The Corporation shall also collect
the employee portion of the FICA taxes with respect to any phantom dividends at
the time those phantom dividends vest hereunder. The FICA taxes shall be based
on the cash amount and the fair market value of any other property underlying
the phantom dividends on the vesting date. Unless the Participant delivers a
separate check payable to the Corporation in the amount of the FICA taxes
required to be withheld from the Participant, the Corporation shall withhold
those taxes from the Participant’s wages. However, if the Participant is at the
time an executive officer of the Corporation, then such withholding taxes must
be collected from the Participant through delivery of his or her separate check
not later than the vesting date.
               (b) The Corporation shall collect the federal, state and local
income taxes required to be withheld with respect to the distribution of the
phantom dividend equivalents to the Participant by withholding a portion of that
distribution equal to the amount of those taxes, with the cash portion of the
distribution to be the first portion so withheld. Until such time as the

4



--------------------------------------------------------------------------------



 



Corporation provides the Participant with notice to the contrary, the
Corporation shall collect the federal, state and local income taxes required to
be withheld with respect to the issuance of the Shares that vest hereunder
through an automatic Share withholding procedure pursuant to which the
Corporation will withhold, at the time of such issuance, a portion of the Shares
with a Fair Market Value (measured as of the issuance date) equal to the amount
of those taxes (the “Share Withholding Method”); provided, however, that the
amount of any Shares so withheld shall not exceed the amount necessary to
satisfy the Corporation’s required tax withholding obligations using the minimum
statutory withholding rates for federal and state tax purposes that are
applicable to supplemental taxable income. Participant shall be notified in
writing in the event such Share Withholding Method is no longer available.
               (c) Should any Shares be distributed at time the Share
Withholding Method is not available, then the federal, state and local income
taxes required to be withheld with respect to those Shares shall be collected
from the Participant through either of the following alternatives:
          — the Participant’s delivery of his or her separate check payable to
the Corporation in the amount of such Withholding Taxes, or
          — the use of the proceeds from a next-day sale of the Shares issued to
the Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the Issuance Date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to involve a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
               (d) Should any other amounts become distributable to Participant
in consideration for the Shares, then the federal, state and local income taxes
required to be withheld with respect to those amounts shall be collected from
the Participant pursuant to such procedures as the Corporation deems appropriate
under the circumstances, including (without limitation) the Participant’s
delivery of his or her separate check payable to the Corporation in the amount
of such Withholding Taxes.
               (e) Except as otherwise provided in Paragraph 6 and
Paragraph 8(b), the settlement of all Restricted Stock Units which vest under
the Award shall be made solely in shares of Common Stock. In no event, however,
shall any fractional shares be issued. Accordingly, the total number of shares
of Common Stock to be issued pursuant to the Award shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.
          9. Deferred Issue Date. Notwithstanding any provision to the contrary
in this Agreement, no Shares which become issuable by reason of the
Participant’s Separation from Service shall actually be issued to a Participant
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of such Separation from Service or (ii) the date of Participant’s
death, if Participant is deemed at the time of such Separation from Service to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and

5



--------------------------------------------------------------------------------



 



uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
          10. Benefit Limit. In the event the vesting and issuance of the Shares
subject to this Award would otherwise constitute a parachute payment under Code
Section 280G, then the vesting and issuance of those Shares shall be subject to
reduction to the extent necessary to assure that the number of Shares which vest
and are issued under this Award will be limited to the greater of (i) the number
of Shares which can vest and be issued without triggering a parachute payment
under Code Section 280G or (ii) the maximum number of Shares which can vest and
be issued under this Award so as to provide the Participant with the greatest
after-tax amount of such vested and issued Shares after taking into account any
excise tax the Participant may incur under Code Section 4999 with respect to
those Shares and any other benefits or payments to which the Participant may be
entitled in connection with any change in control or ownership of the
Corporation or the subsequent termination of the Participant’s Service.
          11. Compliance with Laws and Regulations. The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Common Stock may be listed for
trading at the time of such issuance.
          12. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
          13. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.
          14. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.
          15. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

6



--------------------------------------------------------------------------------



 



          16. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

              ULTRATECH, INC.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
            PARTICIPANT
 
       
 
  Signature:    
 
       
 
       
 
  Address:    
 
       
 
         
 
       

7



--------------------------------------------------------------------------------



 



MIP
APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of Restricted Stock Units made to the
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the Restricted Stock Units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:
          (i) a merger or consolidation in which the Corporation is not the
surviving entity and in which ownership of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities is acquired by person or persons different from the
persons holding those securities immediately prior to such merger or
consolidation,
          (ii) the sale, transfer or other disposition of all or substantially
all of the assets of the Corporation in complete liquidation or dissolution of
the Corporation,
          (iii) any reverse merger in which the Corporation is the surviving
entity but in which ownership of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities is acquired by person or persons different from the persons holding
those securities immediately prior to such merger,
          (iv) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders, or

A-1



--------------------------------------------------------------------------------



 



          (v) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Common Stock shall mean shares of the Corporation’s common stock.
          H. Corporation shall mean Ultratech, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Ultratech, Inc. which shall by appropriate action adopt the Plan.
          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          J. Fair Market Value per share of Common Stock on any relevant date
shall be the closing selling price per share on the date in question on the
Stock Exchange on which the Common Stock is at that time primarily traded, as
such price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
          K. Involuntary Termination shall mean the termination of the
Participant’s Employee status by reason of:
          (i) such individual’s involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than a Termination
for Cause, or
          (ii) such individual’s voluntary resignation following (A) a change in
his or her position with the Corporation (or any Parent or Subsidiary) which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her rate of
base salary or target bonus under any corporate-performance based bonus or
incentive programs by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than sixty (60) miles; provided,
however, that none of the events specified above shall constitute grounds for an
Involuntary Termination unless the Participant shall have notified the
Corporation

A-2



--------------------------------------------------------------------------------



 



in writing describing the event which constitute grounds for such Involuntary
Termination within sixty (60) days following the occurrence of such event and
the Corporation shall have failed to cure such event within thirty (30) days
after the Corporation’s receipt of such written notice.
          L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.
          M. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          N. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          O. Permanent Disability shall mean the Participant’s inability to
engage in any substantial gainful activity by reason of any
medically-determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more.
          P. Plan shall mean the Corporation’s 1993 Stock Option/Stock Issuance
Plan, as amended and restated.
          Q. Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.
          R. Qualifying Change in Control shall mean a change in the ownership
of the Corporation, a change in the effective control of the Corporation or a
change in ownership of a substantial portion of the Corporation’s assets, with
each such event to be determined in accordance with the requirements for a
change in control event set forth in Section 1.409A-3(i)((5) of the Treasury
Regulations; provided, however, that a change in the effective control of the
Corporation will only be deemed to occur if there is an acquisition, within the
applicable twelve (12)-month period, of ownership of securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities.
          S. Restricted Stock Unit shall mean each unit subject to this Award
which shall entitle the Participant to receive one share of Common Stock under
the Plan at a designated time following the vesting of that unit.
          T. Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is not more

A-3



--------------------------------------------------------------------------------



 



than twenty percent (20%) of the average level of services he or she rendered as
an Employee during the immediately preceding thirty-six (36) months (or such
shorter period for which he or she may have rendered such services). Solely for
purposes of determining when a Separation from Service occurs, Participant will
be deemed to continue in “Employee” status for so long as he or she remains in
the employ of one or more members of the Employer Group, subject to the control
and direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Corporation and any
Parent or Subsidiary and any other corporation or business controlled by,
controlling or under common control with, the Corporation, as determined in
accordance with Sections 414(b) and (c) of the Code and the Treasury Regulations
thereunder, except that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations. Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code.
          U. Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:
          (i) Should the period of such leave (other than a disability leave)
exceed six (6) months, then Participant shall be deemed to incur a Separation
from Service upon the expiration of the initial six (6)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary).
          (ii) Should the period of a disability leave exceed twenty-nine
(29) months, then Participant shall be deemed to incur a Separation from Service
upon the expiration of the initial twenty-nine (29)-month period of that leave,
unless Participant retains a right to re-employment under applicable law or by
contract with the Corporation (or any Parent or Subsidiary). For such purpose, a
disability leave shall be a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and causes Participant
to be

A-4



--------------------------------------------------------------------------------



 



unable to perform the duties of his or her position of employment with the
Corporation (or any Parent or Subsidiary) or any substantially similar position
of employment.
          (iii) Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence.
          V. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.
          W. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          X. Termination for Cause shall mean the termination of the
Participant’s Service by the Corporation (or any Parent or Subsidiary) for one
or more of the following reasons:
          (i) the Participant’s repeated failure to perform any essential duty
of his or her position other than due to Permanent Disability;
          (ii) the Participant’s commission of any act that constitutes gross
misconduct and is injurious to the Corporation or any Parent or Subsidiary or
any successor to the Corporation;
          (iii) the Participant’s conviction of or pleading guilty or nolo
contendere to any felony involving theft, embezzlement, dishonesty or moral
turpitude;
          (iv) the Participant’s commission of any act of fraud against, or the
misappropriation of property belonging to, the Corporation or any Parent or
Subsidiary or any successor to the Corporation;
          (v) the Participant’s commission of any act of dishonesty in
connection with his or her responsibilities as an employee that is intended to
result in his or her personal enrichment or the personal enrichment of his or
her family or others;
          (vi) any other intentional misconduct by the Participant adversely
affecting the business or affairs of the Corporation in a material manner; or

A-5



--------------------------------------------------------------------------------



 



          (vii) the Participant’s material breach of any employment agreement he
or she may have at the time with the Corporation or any other agreement between
the Participant and the Corporation or any Parent or Subsidiary or successor to
the Corporation.
          Y. Withholding Taxes shall mean (i) the employee portion of the
federal, state and local employment taxes required to be withheld by the
Corporation in connection with the vesting of the shares of Common Stock under
the Award and any phantom dividend equivalents relating to those shares and
(ii) the federal, state and local income taxes required to be withheld by the
Corporation in connection with the issuance of those vested shares and the
distribution of any phantom dividend equivalents relating to such shares.

A-6